04/02/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 21-0004


                                        PR 21-0004
                                                                               FILED
                                                                              APR 0 2 2021
                                                                           Bowen Greenvvood
IN RE THE PETITION OF
                                                                     O Ril‘f st
                                                                             IN.Supreme  Court
                                                                                 nf Montana
SARAH MADISON DANNO




       Sarah Madison Danno has petitioned this Court for admission to active status in the
State Bar of Montana after having been on inactive status since October 2018.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice oflaw in the state of Montana.
      IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.        v‘


      DATED this Z day of April, 2021.

                                                  For the Court,




                                                                   Chief Justice